internal_revenue_service number release date index number --------------- ------------------------------------------------------ ----------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-129749-08 date date legend legend x --------------------------------------------------- ---------------- state d1 d2 ------------- ------------------------- ----------------------- y -------------------------------------------------- --------------------------- dear ---------------- this responds to the letter dated date and related correspondence submitted on behalf of x and y requesting relief under sec_301_9100-3 of the procedure and administration regulations to file late elections to treat x as an association_taxable_as_a_corporation and y as a qualified_subchapter_s_subsidiary qsub and requesting relief under sec_1362 of the internal_revenue_code code to file a late election to treat x as a subchapter_s_corporation facts plr-129749-08 the information submitted states that x was formed as a single-member limited_liability_company under the laws of state on d1 prior to d2 x was treated as a disregarded_entity for federal tax purposes on d2 x acquired y an s_corporation as part of the acquisition the sole shareholder of y became a member of x as a result on d2 x had more than one member x became a partnership for federal tax purposes and therefore an ineligible shareholder of y consequently y’s s election terminated on d2 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that except for certain existing entities described in sec_301_7701-3 unless a domestic eligible_entity elects otherwise the entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center under sec_301 c iii this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 in which percent of the stock plr-129749-08 of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub sec_1_1361-3 of the income_tax regulations provides that a qsub election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing a taxpayer makes a qsub election with respect to a subsidiary by filing form_8869 qualified subchapter_s_election with the appropriate service_center under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made pursuant to sec_1362 or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that tax_year plr-129749-08 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation conclusion based solely upon the representations made and the information submitted we conclude that y’s s election terminated on d2 we also conclude that the requirements of sec_301_9100-3 are satisfied as a result x is granted an extension of days from the date of this letter to make a corporate classification election effective d2 by filing a properly completed form_8832 with a copy of this letter attached with the appropriate service_center x is also granted an extension of time of days from the date of this letter to elect to treat y as a qsub effective d2 by filing a properly completed form_8869 with the appropriate service_center a copy of this letter should be attached to each election we further conclude that x will be recognized as an s_corporation effective d2 provided that x otherwise qualifies to be an s_corporation and x’s s election has not otherwise terminated under sec_1362 in addition we conclude that y will be recognized as a qsub effective d2 provided that the y’s qsub election was otherwise valid and has not otherwise terminated therefore within days from the date of this letter x must submit a properly completed form_2553 small_business_corporation election effective d2 with a copy of this letter attached to the appropriate service_center this ruling is contingent upon x and all its shareholders treating x as an s_corporation and y as a qsub for the period beginning d2 and thereafter therefore within days from the date of this letter x and its shareholders must file amended returns as appropriate with the consistent treatment of x as an s_corporation and y as a qsub effective d2 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-129749-08 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely curt g wilson curt g wilson associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
